Name: Thirty-Fifth Commission Directive 80/1139/EEC of 25 November 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-12-13

 Avis juridique important|31980L1139Thirty-Fifth Commission Directive 80/1139/EEC of 25 November 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 336 , 13/12/1980 P. 0042 - 0042****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 251 , 24 . 9 . 1980 , P . 17 . THIRTY-FIFTH COMMISSION DIRECTIVE OF 25 NOVEMBER 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/1139/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY THE THIRTY-FOURTH COMMISSION DIRECTIVE 80/884/EEC ( 2 ), AND IN PARTICULAR ARTICLES 6 AND 16A ( 4 ) THEREOF , WHEREAS DIRECTIVE 70/524/EEC STIPULATES THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE CONDITIONS GOVERNING THE USE OF THE ANTIBIOTIC LINCOMYCIN AND THE COCCIDIOSTATS DIMITRIDAZOLE AND RONIDAZOL AT PRESENT LISTED IN ANNEX II , REQUIRE ADDITIONAL EXAMINATION ; WHEREAS IT IS THEREFORE NECESSARY TO EXTEND THE VALIDITY OF THEIR AUTHORIZATION FOR A GIVEN PERIOD , WHILST AWAITING THE OUTCOME OF THIS EXAMINATION ; WHEREAS , IN THE ABSENCE OF AN OPINION FROM THE STANDING COMMITTEE FOR FEEDINGSTUFFS AND A COUNCIL DECISION WITHIN A PERIOD OF THREE MONTHS , THE COMMISSION IS EMPOWERED , IN ACCORDANCE WITH THE PROVISIONS OF THE SECOND SUBPARAGRAPH OF ARTICLE 16A ( 4 ) OF DIRECTIVE 70/524/EEC TO ADOPT THE NECESSARY MEASURES , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ANNEX II OF DIRECTIVE 70/524/EEC : 1 . IN PART A , ' ANTIBIOTICS ' , THE DATE ' 30 JUNE 1980 ' IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS HEREBY REPLACED BY ' 30 JUNE 1981 ' IN RESPECT OF THE FOLLOWING ITEM : NO 17 LINCOMYCIN ; 2 . IN PART B , ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , THE DATE ' 30 JUNE 1980 ' IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS HEREBY REPLACED BY ' 30 JUNE 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 2 DIMITRIDAZOLE ; NO 12 RONIDAZOL . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 NOVEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT